DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species C in the reply filed on 06/06/2022 is acknowledged.  The traversal is on the ground(s) that “it would not be an undue burden to search and examine the claims corresponding to all of the identified Species”.  
This is not found persuasive because as noted by Examiner in the Requirement for Restriction/Election that was mailed on 04/05/2022, the Species include features and configurations exclusive to each other for example: the shape, the components of each embodiments, and the location of these components. While there is some overlap in the search for these features, Applicant’s disclosure also identifies the Species set forth by the Examiner as referring to different embodiments.  Examiner reminds Applicant that when examining different Species/Embodiments Examiner must consider different art combinations, different reasons for combining, etc., in addition to any common features shared by the Species/Embodiments.  Examiner also reminds Applicant that upon allowance of a generic claim, withdrawn claims requiring all the limitations of a generic claim will be considered for rejoinder.  In that regard, Applicant is encouraged to amend the withdrawn claims throughout prosecution to ensure compact prosecution upon the allowance of a generic claim. 
The requirement is still deemed proper and is therefore made FINAL.
Applicant asserts that claims 1-12, 14, 15, 17 read on the elected embodiments. However, claim 11 recites features directed towards non-elected sub-species A3. In ¶ [0040] Applicant stated that “In still another embodiment, the liquid passages 114 may be realized in different embodiments. As shown in FIG. 6B, the liquid passages 114 can also be configured with a directional shape, such as a trapezoid, that is, the width of a portion of the liquid passages 114 (the width between a portion of the columns 115A and the columns 115B) corresponding to the condensation area 112 is greater than the width of another portion of the liquid passages 114”. Accordingly, claim 11 is withdrawn from consideration.

Claims 11, 13 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/06/2022.


Status of Claims
The status of the claims as filed in the reply dated 05/13/2022 are as follows:
Claims 1-17 are pending;
Claims 11, 13 and 16 are withdrawn from consideration;
Claims 1-10, 12, 14, 15, and 17 are being examined;

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin film layers” in claim 14 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To expedite prosecution, examiner interprets “thin” to be any degree of thickness.
Claim 15 is rejected insofar as they are dependent on rejected claim, and therefore include the same error(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 9, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (US 20190285357 A1). 

Regarding claim 1, SHENG teaches a vapor chamber (see SHENG’s Figure 10a annotated by Examiner) defined with an evaporation area and at least one condensation area (see SHENG’s Figure 10a annotated by Examiner), the vapor chamber comprising: a first substrate (3: see SHENG’s Figure 10a annotated by Examiner);
a diversion layer (1: See SHENG Figures 5 and 6 annotated by Examiner: Examiner notes that Figure 10a is being used here to show the main components of the vapor chamber while the diversion layer that the Examiner mapping here is showing in Figures 5 and 6) disposed on the first substrate (see 3 in Figure 10a) and having a plurality of first openings (see plurality of openings 13 in sections 1b and 1c) and a plurality of second openings (plurality of openings 13 in sections 1a), wherein locations of the plurality of first openings correspond to the evaporation area and the condensation area (See SHENG Figures 5 and 6 annotated by Examiner), locations of the plurality of second openings do not correspond to the evaporation area and the condensation area (See SHENG Figures 5 and 6 annotated by Examiner), and a size of each of the plurality of first openings is different from a size of each of the plurality of second openings (see ¶ [0037]),
a plurality of liquid passages (143 See Figure 6) formed between the first substrate (3) and the diversion layer (1); and a second substrate (2) disposed above the diversion layer (1) to form air flow channels (33) between the diversion layer (1) and the second substrate (2: see HENG’s Figure 10a annotated by Examiner).
SHENG does not explicitly teach in the same embodiment that the section (1b) is an evaporation area corresponding to a heat source. However, SHENG teaches in another embodiment that “The middle of the third surface 31 of the second plate body 3 is, but not limited to, defined as an evaporation section 23. Either or both of the left end and the right end of the third surface 31 of the second plate body 3 relative to the evaporation section 23 are, but not limited to, defined as condensation ends 24, 25. Certainly, the left end can be alternatively defined as the evaporation section 23, while the right end can be alternatively defined as a condensation end.” : see ¶ [0049]). 
Therefore, since SHENG discloses the claimed invention except for evaporation area corresponding to a heat source. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the heat source in order to be under the section (1b). It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Furthermore, such modification will provide the benefits of increasing the temperature difference between the evaporation section (1b) and the condensation section (1c). Thus, increasing the efficiency of the vapor chamber. 

    PNG
    media_image1.png
    539
    859
    media_image1.png
    Greyscale

SHENG’s Figure 10a annotated by Examiner
SHENG Figures 5 and 6 annotated by Examiner 
    PNG
    media_image2.png
    995
    567
    media_image2.png
    Greyscale

Regarding claim 5, SHENG teaches the size of each of the plurality of first openings (see plurality of openings 13 in sections 1b and 1c) is greater than the size of each of the plurality of second openings (see plurality of openings 13 in sections 1a: also see ¶ [0037])). 

Regarding claim 7, SHENG teaches the plurality of liquid passages (143) are a plurality of grooves recessed into a surface of the first substrate, or a particle-sintered mass, a metal mesh or a combination of the above, (SHENG teaches in ¶ [0037] that the channels 143 formed by mass 142).

 The recitation " particle-sintered mass" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.".

Regarding claim 9, SHENG teaches the plurality of grooves (143) are formed by wet etching. 
The recitation "formed by wet etching" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes.". A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. In the instant case, the grooves of SHENG are the same grooves of the claimed invitation. Therefore, the recitation "formed by wet etching" adds no patentable distinction to the claim.

Regarding claim 10, SHENG teaches the plurality of grooves (143) have elongated, curved, square or directional shapes (see grooves 143 in Figure 6 have elongated shape).

Regarding claim 17, SHENG teaches a working fluid filled in the plurality of liquid passages (143: see ¶ [0056]), wherein the working fluid absorbs heat from the heat source and then vaporizes in the evaporation area, the vaporized working fluid then passes through each of the first openings corresponding to the evaporation area and moves along the air flow channels to the condensation area, the working fluid then condenses and liquefies in the condensation area, and the liquefied working fluid passes through each of the first openings corresponding to the condensation area and flows along the plurality of liquid passages to return to the evaporation. 
The recitation “wherein the working fluid absorbs heat from the heat source and then vaporizes in the evaporation area, the vaporized working fluid then passes through each of the first openings corresponding to the evaporation area and moves along the air flow channels to the condensation area, the working fluid then condenses and liquefies in the condensation area, and the liquefied working fluid passes through each of the first openings corresponding to the condensation area and flows along the plurality of liquid passages to return to the evaporation” is considered to be a statement directed to what the device does. However, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02

Claim 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (US 20190285357 A1) as applied to claim 1, and in view of LEWIS (US 20160161193 A1).
Regarding claim 2, SHENG does not teach a density of the plurality of first openings is greater than a density of the plurality of second openings.
LEWIS teaches a vapor chamber (see Figure 1A) comprises a diversion layer (see Figure 2B) that has a density of a plurality of first openings (opening in sections 105 and 110) is greater than a density of a plurality of second openings (see opening in section 135).

However, the opening density is a result effective variable, as recognized by LEWIS, which teaches a wide spacing can cause the top and bottom layers to collapse, narrowing the hydraulic diameter and increasing the internal pressure drop while a narrow spacing may result in a higher pressure drop, (see ¶ [0096]). It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of SHENG, with a density of the plurality of first openings is greater than a density of the plurality of second openings since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II).

Regarding claims 3 and 4, SHENG in view of LEWIS does not explicitly teach a ratio of an aperture of each of the plurality of first openings to an interval between the plurality of first openings is 1:1, wherein a ratio of an aperture of each of the plurality of second openings to an interval between the plurality of second openings ranges from 1:2 to 1:4.

	However, since the opening density is a result effective variable, as recognized by LEWIS. It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of SHENG with a ratio of an aperture of each of the plurality of first openings to an interval between the plurality of first openings is 1:1, wherein a ratio of an aperture of each of the plurality of second openings to an interval between the plurality of second openings ranges from 1:2 to 1:4. Furthermore, to modify the ratio of opening into the claimed proportions would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), absent any showing of unexpected results. Examiner notes that per ¶ [0045], Applicant did not show any criticality to the claimed ratios nor unexpected results related to claimed ratios. see MPEP 2144.04 (B), 716.02(d) and In re Dailey et al., 149 USPQ 47.

Regarding claim 8, SHENG does not explicitly teach a width of each of the plurality of grooves ranges from 0.03 mm to 0.3 mm, and wherein a depth of each of the plurality of grooves ranges from 0.01 mm to 0.15 mm.
However, the size of the grooves is a result effective variable, as recognized by LEWIS, which teaches a wide spacing can cause the top and bottom layers to collapse, narrowing the hydraulic diameter and increasing the internal pressure drop while a narrow spacing may result in a higher pressure drop, (see ¶ [0096]). 
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of SHENG, with a width of each of the plurality of grooves ranges from 0.03 mm to 0.3 mm, and wherein a depth of each of the plurality of grooves ranges from 0.01 mm to 0.15 mm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05(II). Furthermore, to modify the size of SHENG’s groove into the claimed range would entail a mere change in size of the components and yield only predictable results "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955), absent any showing of unexpected results. Examiner notes that per ¶ [0039], Applicant did not show any criticality to the claimed range nor unexpected results. see MPEP 2144.04 (B), 716.02(d)  and In re Dailey et al., 149 USPQ 47.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SHENG (US 20190285357 A1) as applied to claim 1, and in view of ONIKI (US 20100157535 A1).

Regarding claim 6, SHENG is silent regarding the size of the opening and does not explicitly teach wherein an aperture of each of the plurality of first openings ranges from 0.01 mm to 0.3 mm, and an aperture of each of the plurality of second openings ranges from 0.005 mm to 0.2 mm
ONIKI teaches a vapor chamber (10: see Figure 2), comprising: two diversion layers (see 21 and 22 in Figures 2-3B), that comprise a plurality of first openings (see 25 of layer 21 in Figure 3A) and a plurality of second openings (see 25 of layer 22 in Figure 3B), wherein an aperture of each of the plurality of first openings is 0.17 mm, and an aperture of each of the plurality of second openings is 0.085 mm, (see ¶¶ [0113-114]). 
However, to modify the aperture of SHENG into the claimed range would entail a mere change in size of the components and yield only predictable results.
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the size of SHENG’s openings to have an aperture of each of the plurality of first openings ranges from 0.01 mm to 0.3 mm, and an aperture of each of the plurality of second openings ranges from 0.005 mm to 0.2 mm, as taught by ONIKI. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955), absent any showing of unexpected results. Examiner notes that per ¶ [0042], Applicant did not show any criticality to the claimed range nor unexpected results. see MPEP 2144.04 (B) and In re Dailey et al., 149 USPQ 47. 

Claim 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over SHENG (US 20190285357 A1) as applied to claim 1, and in view of OHSAWA (US20080135214A1).
Regarding claim 12, SHENG does not explicitly teach a thickness of the diversion layer ranges from 0.005 mm to 0.05 mm.
OHSAWA teaches a vapor chamber (1: see Figure 2), comprising two diversion layers (intermediate plate members: see 7 and 8 in Figure 2), wherein a thickness of each of the two diversion layer ranges from 0.5 mm to 0.05 mm (see ¶ [0114]).
However, to modify the thickness of SHENG’s diversion layer into the claimed range would entail a mere change in size of the components and yield only predictable results.

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the thickness of SHENG’s diversion layer to have teach a thickness of the diversion layer ranges from 0.005 mm to 0.05 mm, as taught by OHSAWA. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).  A change in size is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955), absent any showing of unexpected results. Examiner notes that per ¶ [0042], Applicant did not show any criticality to the claimed range nor unexpected results. see MPEP 2144.04 (B) and In re Dailey et al., 149 USPQ 47. 

Regarding claim 14, SHENG does not teach a plurality of thin film layers stacked one on top of another between the first substrate and the diversion layer, wherein the plurality of thin film layers each includes a plurality of through holes, and the plurality of through holes of one of the plurality of thin film layers are not entirely in alignment with the plurality of through holes of another one of the plurality of thin film layers.
OHSAWA teaches a vapor chamber (1: see Figure 2), comprising a plurality of thin film layers (intermediate plate members: see 7 and 8 in Figure 2), stacked one on top of another between a first substrate (3) and a second substrate (2: see Figure 2), wherein the plurality of thin film layers each includes a plurality of through holes (11: see Figure 3 (B)), and the plurality of through holes of one of the plurality of thin film layers are not entirely in alignment with the plurality of through holes of another one of the plurality of thin film layers (see 11 of both of the layers are not entirely in alignment with each other: see Figure 3 (B)).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of SHENG with the teaching of OHSAWA to provide a plurality of thin film layers stacked one on top of another between the first substrate and the diversion layer, wherein the plurality of thin film layers each includes a plurality of through holes, and the plurality of through holes of one of the plurality of thin film layers are not entirely in alignment with the plurality of through holes of another one of the plurality of thin film layers. Such combination will provide the benefits of improving the performance of SHENG’s vapor chamber due to the vapor diffusion through the multiple vapor diffusion flow paths layers, (see OHSAWA’s ¶ [0063]). 

Regarding claim 15, SHENG in view of OHSAWA does not teach the plurality of through holes are crisscross- shaped, triangular, star-shaped, regular polygonal or irregular polygonal.
To modify square holes shape with crisscross- shaped, triangular, star-shaped, regular polygonal or irregular polygonal as claimed would entail a mere change in shape of the opening shape and yield only predictable results.  
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of SHENG in view of OHSAWA through holes to have crisscross- shaped, triangular, star-shaped, regular polygonal or irregular polygonal. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In the instant case, the through holes of SHENG in view of OHSAWA would not operate differently with different shapes since all shapes can have fluid flows therein. Examiner notes that per ¶ [0053], Applicant did not show any criticality to the shape nor unexpected results related to the claimed shapes. see MPEP 2144.04 (B) and In re Dailey et al., 149 USPQ 47.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763         

/JIANYING C ATKISSON/             Supervisory Patent Examiner, Art Unit 3763